McKinstry, J.
The complaint alleges the defendants to be husband and wife, and that the services rendered and materials furnished (the value of which is sued for) were rendered at the special instance and request of defendants, upon and furnished for a building, the separate property of the wife; that the defendants promised to pay for such services and materials.
The court found “ that all the material allegations in the plaintiff’s complaint are fully sustained and proved.” This is insufficient. (Cassidy v. Cassidy, 63 Cal. 352; Ladd v. Tully, 51 Cal. 277.) The finding continues: “ And that said labor performed and materials furnished, as alleged in said complaint, were and are for the benefit, profit, convenience, and use of defendants, and to said house and premises, and that the charges for said labor performed and material furnished were and are reasonable and proper.”
There is no distinct finding that any labor was performed or that any materials were furnished. There is *382no finding that the services, etc., were rendered at the instance or request of the defendants, or either of them, or that husband or wife promised to pay therefor, or that the defendants were husband and wife, or that the services, etc., were rendered in or about the separate property of the wife, or that the house mentioned in the complaint was her separate property. Nor is there any distinct finding of the value or reasonable worth of the services rendered or materials furnished.
Judgment reversed, and cause remanded for a new trial.
Myrick, J., and Thornton, J., concurred.